Michigan Territory to wit— in the supreme court of sd territory OF SEPT TERM l8o8—
John Williams By Sol Sibley his Aty complains of Henry Berthelet in custody of the marshal &c of a plea of covenant broken, For this, That whereas, by a certain instrument of writing under seal in the french Language, made the tenth day of July in the year of oür Lord one Thousand Eight hundred and five, Towit at Detroit, in the Territory of Michigan *241aforesd between the said John Williams of the one part and the said Henry Berthelet of the other the other part (one part whereof sealed with the seal of the said Henry he the said John bring here into court, being date the same day and year aforesd) by which sd instrument he the said Henry on his part did covenant and agree with the sd John in substance following, that is to say, That he the said Henry, would deliver to the said John, One Thousand Racoonskins, one hundred Bear skins and twenty otter skins, all of which sd skins to be receipted assuming that sd skins should be good and merchantable, To wit at Detroit aforesd which sd skins so receipted & delivered, the sd Henry did agree that the said John should ship to London by the way of New York, for account and at the risk of the sd Henry, to be there sold, to wit in London aforesd for the acc1 of the sd Henry, and it was further agreed by and between the sd Henry and John that the said Henry be at and meet all and singular the costs charges and expenses, That should attend, the transport, of sd Peltries from Detroit through New York to London as also all expenses of commissions arising insurance, sales &c and moreover give the said John, for his trouble, in receiving said Peltries at Detroit, conducting & delivering the same at New York, and for causing them to be forwarded from there to London taking the necessary precautions & assurances for forwarding the same from New York to London, a commission thereon of six per cent, estimating such commission by what the same quality of peltries would bring at new york, or by what the sd John might get for the same quality of peltries in New York—And the sd Henry did further agree to pay the sd John six per cent interest, upon the money the sd John or his agents should advance the sd Henry, being on account of said Peltries as hereafter mentioned, such Interest to be calculated from the time sd Henry should so receive the same of the sd John till the proceeds of the sales of sd Peltries to be made in London, should be passed to the credit of the sd John, Towit in New York aforesd and in the event of such proceeds of sale exceeding the sum that the sd John should advance the sd Henry, then the sd John should pay interest at six per cent on such surplus till paid the said Henry—And it was then and there further agreed by and between the sd Henry and John, that the said John upon receiving such peltries from the said Henry as aforesd should advance & pay the said Henry Twelve Hundred dollars, To wit four hundred pounds New York Currency equal to One thousand dollars (at which sd sum said Peltries were estimated by the parties) the one half of said four hundred pounds in the course of said month of July 1805, the other half of sd four hundred pounds in the course of the month of October then next ensuing and two hundred dollars residue of sd Twelve hundred in the course of the then next winter ensuing the date of sd agreement, which sd last mentioned sum of two hundred dollars was to be advanced by the sd John to sd Henry under an expectation that sd Peltries *242would upon being sold in London nett clear of expenses more than the sd sum of One Thousand dollars at which sd Peltries had been estimated as aforesd And the said John saith that trusting to the agreement so as aforesaid made and entered into to and with the said Henry as aforesd and in pursuance thereto, afterwards Towit on the same day and year aforesd Towit at Detroit aforesd he the said John did accept and receive of and from the said Henry, the peltries and skins aforesaid, and the same did conduct and carry to New York aforesd and there did ship and cause to be shipped, said skins & peltries to London aforesd to be there sold for account and at the risk of the said Henry as aforesd having first taken the necessary assurances for the transmission and arrival of the same in London aforesd at which place Towit London aforesd the said peltries so shipped from New York as aforesd did safely arrive and were there sold for the account of the said Henry Towit afterwards on the Twelfth day of July in the year of our Lord one Thousand Eight hundred and six, Towit at London aforesd in pursuance of the agreement aforesd and the said John avers that in pursuance of the agreement aforesaid, and in pursuance to the terms thereof he the said John did advance and pay the said Henry at Detroit aforesd the said sum of Twelve hundred dollars as in and by the aforesd agreement was to be paid and advanced to the said Henry and in all other things to be performed, by the said John on his part did well and faithfully perform and do, to wit at Detroit aforesd— And the said John further avers, that said Peltries being so sold in London as aforesaid, the nett proceeds thereof, deducting the expenses attending the said Peltries in London & the sale of sd Peltries, did amount to Two hundred and seventeen pounds seventeen shillings and Two pence sterling, equal to nine hundred and sixty eight dollars and twenty six cents lawful money of the United States of America and the said John further avers, that the expenses of transport of sd Furs & Peltries from Detroit to New York expenses and charges, at New York, and on the insurance of sd Peltries, including the commission, agreed to be paid the said John for superintending the transport & shipment of sd Peltries, other than the expenses in London aforesd and which the sd John by virtue of said Agreement ought to receive and have of the said Henry amounted to a large sum of money, Towit to this the sum of two hundred dollars lawful money aforesd which said last sum of money, being defalked from the said sum of nine hundred and sixty eight dollars and twenty six cents in pursuance of sd agreement, leaving in the possession and hand of the said John Williams seven hundred sixty eight dollars and twenty six cents, the nett proceeds arising from the sale of the peltries & furs aforesd and to be accounted for to the sd Henry Berthelet, in part payment of the said sum of Twelve hundred Dollars by the said John advanced the sd Henry as aforesd under the agreement aforesaid, of all which the said Henry afterwards, towit on the first *243day of March in the year of our Lord 1807, towit at Detroit aforesd in the Territory aforesd had notice from the sd John—And the said John Williams saith that the said Henry by reason of the premises aforesd and by virtue of the agreement aforesaid, stands indebted to the said John in the sum of Four Hundred and thirty one dollars and Seventy four cents, being money by the said John advanced & paid the said Henry under the agreement aforesd over and above the nett proceeds of said furs and peltries as aforesd together with interest upon said sum of money so advanced by the sd John to the sd Henry as aforesd & which the said Henry, by virtue of his aforesaid covenants is bound and obliged to account for and pay to the said John, when he should be thereto requested of all which the said Henry was notified by the said John, towit on the same day & year last aforesd Towit at Detroit afore.sd in the Territory aforesd and then and there the sd John did request the said Henry to account and pay him said sum of money with Interest as aforesd so deficient, & due the sd John as aforesd and in all things to keep fulfill and perform his aforesd covenant so made as aforesaid, on his part to be kept and performed as aforesd But the sd Henry to pay said sum of money so deficient and owing the sd John as aforesaid with Interest or any part thereof, and in other respects to perform the covenants on his part to be kept and performed, to and with the said John hath hitherto & still doth refuse & neglect wherefore the said John saith that the said Henry hath broken his said covenant so made & entered into with him the sd John as aforesd to the damage of him the said John Twelve Hundred dollars, and therefore he brings his suit &c Pledges Jn° Doe & Richd Roe
Michigan Territory towit
John Williams puts in his place and stead Sol Sibley his Atty against Henry Berthelet, to prosecute in a plea of covenant Broken &c
[Indorsement]
And the said Henry By E Brush his atty comes and defends &c and saith that he hath not broken his covenant as the said John hath above thereof complained ag1 him but in all things hath kept and observed the same and of this he puts himselfe on the country and the pltf Likewise
By E Brush his Atty

[In the handwriting of Solomon Sibley]


[In the handwriting of Elijah Brush]